FILE COPY

        RE: Case No. 15-0057                   DATE:5/8/20L5
        COA   #:   13-14-00051-CV    TC#: 46.003
STYLE : BLANCA     EMID PETTY
   v.   JOHN KENT PETTY

      Today the Supreme Court of Texas denied the
petition for review as amended in the above-re ferenced
case. The Motion for Reconsíderation and the Motion
for Eindings of Fact and Concfusions of Law are denied.

                           MS. DORIAN E.  RAMIREZ
                           CLERK, THIRTEENTH COURT OE
                           APPEALS
                           901 ],EOPARD STREET, lOTH FLOOR
                           CORPUS CHRISTI, TX 7840I